DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 19 September 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and examined.

Drawings
The drawings are objected to because Figs. 2 and 3 contain stray marks (i.e., the faint parallel lines proximate the sides of the page) which should be removed.  Applicant should also review claim 2 to ensure the drawings comply with the margin requirements under 37 CFR 1.84(g).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trevia (U.S. Publication 2016/0177566) in view of Polk (U.S. Patent 5,613,757).
Claim 1: Trevia discloses a curtain system comprising: 
a plurality of curtains (110), each bed curtain comprising one or more lighting elements (paragraph [0044]); 
an aroma delivery system (paragraph [0039]) including one or more receptacles (a receptacle would be required as it is a scent release system); 
a user interface adapted to receive user instructions regarding a desired intensity for the lighting elements and release of one or more aromas from the aroma delivery system (paragraph [0039]); 

a controller to control the one or more lighting elements and aroma delivery system in response to the user instructions (paragraph [0037]).  
The language “to accept an aroma capsule and means for releasing an aroma from said aroma capsule” describes the aroma capsule in functional terms only and does not positively recite a capsule.  As a result, this language is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  
Trevia does not positively disclose the curtains are bed curtains.  Polk discloses an illuminated bed assembly with curtains (40).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the curtains in Travia with a bed as in Polk, as the curtains would assist in providing further desired illumination with respect to the lighting system in Polk.  



Claim 2: Trevia provides the bed curtain system of claim 1, except further comprising: 


Claim 3: the obvious modification of the prior art provides the bed curtain system of claim 1, wherein the user interface is voice activated (Trevia: paragraph [0037]).  

Claim 4: the obvious modification of the prior art provides the bed curtain system of claim1, further comprising a lighting control operative to control at least one of a lighting intensity, lighting color, lighting pattern, and lighting time of the one or more lighting elements in response to a user instruction (Trevia: paragraph [0040], which notes a preference for the light source, it states “other locations” may be contain the source, which would include the curtains as disclosed).  

it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many receptacles as desired based on the desired area to be encompassed by the aroma and the strength of the aroma.  Regarding the controlled features, the examiner takes Official notice that aroma features are well known in the art for having features to control the intensity of the aroma such as the ability to vary an opening size to limit the amount of aroma to be released.  

Claim 7: the obvious modification of the prior art provides the bed curtain system of claim 1, further comprising an acoustic sensor, the acoustic sensor operative to change a lighting pattern including at least one of color, intensity, and .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trevia in view of Polk and further in view of Buechin (U.S. Publication 2007/0227678).
Claim 6: Trevia discloses the bed curtain system of claim 1, except wherein each of the plurality of bed curtains includes an opaque portion and a translucent portion.  Buechin teaches a curtain system that incorporates an opaque and translucent portions (paragraph [0001]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have an opaque and translucent portion in order to control the amount of light passing through for a user. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trevia in view of Polk and Risdon (U.S. Publication 2017/0360210).
Claim 8: Trevia in view of Polk provides the bed curtain system of claim 1, except further comprising an alarm module.  Risdon teaches an illuminated system used with a bed that incorporates an alarm module that operates with the lights to 
Claim 9: the obvious modification of the prior art provides the bed curtain system of claim 8, wherein the alarm module is operative to provide illumination at a set time (as rendered obvious by Risdon paragraph [0030]).  
Claim 10: the obvious modification of the prior art provides the bed curtain system of claim 8, except wherein the alarm module is operative to release to control the aroma delivery system to release an aroma at a set time.  As rendered obvious, however, the alarm is used in combination with lights.  Further, as disclosed in Trevia, the system does include features, such as aroma emitting devices, that work in combination with light features to create a desired ambience (paragraph [0085]).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the aroma system with the alarm module in order to assist in created a desired ambience for a user.  
Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink 

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For illuminated textiles, see Penn (U.S. Publication 2019/0350375), Slaughter (U.S. Patent 9,192,243), Lin (U.S. Publication 2017/0305339), Mason (U.S. Publication 2016/0174321); for similar systems .	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649